United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NORTHPORT VETERANS HOSPITAL,
Northport, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1441
Issued: October 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2013 appellant, through counsel, filed a timely appeal from a May 3, 2013
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration as it was not timely filed and failed to establish clear evidence of
error. Because more than 180 days has elapsed between the last merit decision dated
November 9, 2011 to the filing of this appeal, the Board lacks jurisdiction to review the merits of
appellant’s claim, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3. The Board has jurisdiction to review the May 3, 2013 nonmerit decision.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In an August 25, 1997 decision, the
Board set aside decisions of OWCP dated February 15, April 14 and August 19, 1994.2 The
Board found the evidence of record sufficient to warrant further development as to whether
appellant sustained a recurrence of disability beginning November 29, 1993 causally related to
her accepted April 13, 1992 employment injury.3 On July 24, 2001 the Board found an
unresolved conflict in the medical opinion evidence as to whether appellant sustained a
recurrence of disability beginning November 29, 2003.4 The Board set aside OWCP’s
February 1, 1999 decision and remanded the case for further development. In a decision of
July 16, 2009, the Board affirmed a January 17, 2008 overpayment decision.5 On June 10, 2010
the Board issued an order remanding the case and setting aside a June 30, 2009 nonmerit
decision.6 The Board found that OWCP erred in denying further merit review of appellant’s
request for modification of a November 22, 2006 loss of wage-earning capacity decision. On
November 9, 2011 the Board affirmed a November 29, 2010 decision denying modification of a
loss of wage-earning capacity decision.7 The Board also reversed a September 10, 2009 OWCP
decision terminating appellant’s compensation benefits under 5 U.S.C. § 8106(c). The Board
found that OWCP failed to meet its burden of proof to establish that appellant refused an offer of
suitable work. The history of the case as provided in the Board’s prior decisions is incorporated
herein by reference.
On September 12, 2012 appellant’s counsel requested modification of the November 22,
2006 loss of wage-earning capacity decision, contending that the original determination was in
error. He argued that OWCP erred in relying upon the opinion of an impartial medical examiner
as his opinion was speculative and failed to consider preexisting and nonwork-related
impairments in determining her work capability. Appellant also submitted medical evidence that
she contended showed a material change in her condition.
In a February 6, 2013 letter, counsel again requested modification of the November 22,
2006 loss of wage-earning capacity decision.
By decision dated May 3, 2013, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.

2

Docket No. 95-619 (issued August 25, 1997).

3

On April 24, 1992 appellant, then a 26-year-old respiratory therapist, filed a traumatic injury claim alleging that
she injured her back while lifting a patient on April 13, 1992. OWCP accepted the claim for cervical and
lumbosacral sprains and herniated disc at L3-4 and L4-5.
4

Docket No. 99-1516 (issued July 24, 2001).

5

Docket No. 08-1157 (issued June 16, 2009).

6

Docket No. 09-1977 (issued June 10, 2010).

7

Docket Nos. 11-514 & 11-654 (issued November 9, 2011).

2

LEGAL PRECEDENT
It is well established that either a claimant or OWCP may seek to modify a formal LWEC
determination. Once the wage-earning capacity of an injured employee is determined, a
modification of such determination is not warranted unless there is a material change in the
nature and extent of the injury-related condition, the employee has been retrained or otherwise
vocationally rehabilitated or the original determination was, in fact, erroneous.8 The burden of
proof is on the party attempting to show a modification.9 There is no time limit for appellant to
submit a request for modification of a wage-earning capacity determination.10
ANALYSIS
The Board finds that the case is not in posture for decision.
OWCP erred in considering appellant’s September 12, 2012 letter as a request for
reconsideration of the November 22, 2006 loss of wage-earning capacity determination under
5 U.S.C. § 8128(a). It found the request untimely and that she did not submit evidence or legal
argument to establish clear evidence of error. The Board notes that appellant sought
modification of the November 22, 2006 loss of wage-earning capacity determination. Appellant
submitted argument and medical evidence in support of her contention that OWCP erred in its
November 22, 2006 wage-earning capacity determination and that her condition had worsened
since the decision was issued. The Board finds that appellant’s September 12, 2012 letter is a
request for modification of OWCP’s November 22, 2006 wage-earning capacity determination.11
OWCP improperly characterized the November 12, 2012 letter as a request for reconsideration
subject to the one-year time limitation set forth at 20 C.F.R. § 10.607(a). Appellant is entitled to
a merit review on that issue.12 On remand, OWCP shall adjudicate her request for modification
of the loss of wage-earning capacity determination and issue an appropriate decision.
CONCLUSION
The Board finds that appellant requested modification of the November 22, 2006 loss of
wage-earning capacity determination and is entitled to a merit review of that issue. The case will
be remanded to OWCP for all necessary development and issuance of an appropriate decision.

8

Harley Sims, Jr., 56 ECAB 320 (2005); Tamra McCauley, 51 ECAB 375 (2000).

9

Id.

10

Gary L. Moreland, 54 ECAB 638 (2003). See also Daryl Peoples, Docket No. 05-462 (issued July 19, 2005),
Emmit Taylor, Docket No. 03-1780 (issued July 21, 2004) (in Peoples and Taylor, the Board determined that the
claimants’ requests for reconsideration of a loss of wage-earning capacity determination constituted a request for
modification requiring a merit review. In both cases, the Board set aside OWCP’s decisions denying appellant’s
reconsideration requests as untimely and failing to establish clear evidence of error and remanded the cases for
OWCP to address the merits of their requests for modification of an LWEC decision).
11

See Gary L. Moreland, id.

12

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 3, 2013 is set aside and the case remanded for further
consideration consistent with the above decision of the Board.
Issued: October 25, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

